IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LARRY HASTINGS, individually and             )
d/b/a K & L BLACKHOE SERVICES,               )
an unincorporated entity, and                )
KATHY HASTINGS,                              )
                                             )
                   Plaintiffs,               )     C.A. No. N15C-12-242 ALR
                                             )
      v.                                     )
                                             )
NICOLE ANN HOSLER                            )
                                             )
                   Defendant.                )

                Submitted: December 12, 2017 & January 3, 2018
                           Decided: January 3, 2018

                Upon Plaintiff’s Motion for Summary Judgment
                                   DENIED

                      Upon Defendant’s Motion to Compel
                                 DENIED

                                     ORDER

      Upon consideration of the Motion for Summary Judgment filed by Plaintiffs

Larry Hastings, Kathy Hastings, and K & L Backhoe Services (collectively,

“Plaintiffs”); Defendant Nicole Ann Hosler’s (“Defendant”) opposition thereto; the

facts, arguments, and authorities set forth by the parties; the Superior Court Civil

Rules; statutory and decisional law; and the entire record in this case, the Court

hereby finds as follows:
      1.     On December 30, 2015, Plaintiffs brought this action against Defendant

alleging that Defendant was in default of several loans. Plaintiffs allege that they

made various loans to Defendant beginning in 2012 that Defendant has not repaid.

Specifically, Plaintiffs allege that Defendant owes the following amounts: $9,408.97

to Larry and Kathy Hastings; $47,410.00 to K & L Backhoe Services; and

$10,791.56 to Larry Hastings. Plaintiffs also allege that Defendant owes Larry and

Kathy Hastings $1,000.00 for posting a bond for Defendant. In total, Plaintiffs

allege that Defendant owes $68,610.53 under the various loans.

      2.     Defendant answered Plaintiffs’ complaint on June 16, 2016. Defendant

is self-represented.

      3.     Plaintiffs now move for summary judgment. Plaintiffs contend that

Defendant’s sole defense is that she was addicted to drugs at the time she entered

into the various loans, and that Defendant has not put forth any evidence to show

that Plaintiffs knew she was under the influence at the time Defendant entered into

each agreement. Defendant opposes Plaintiffs’ motion.

      4.     In addition, Defendant filed a motion to compel, alleging that Plaintiffs

failed to provide discovery responses by the November 18, 2017 deadline. However,

Defendant did not specify what discovery responses she is seeking. Plaintiffs oppose

Defendant’s motion.




                                          2
      5.     The Court may grant summary judgment only where the moving party

can “show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.”1 The moving party bears the initial

burden of proof and, once that is met, the burden shifts to the non-moving party to

show that a material issue of fact exists.2 At the motion for summary judgment

phase, the Court must view the facts “in the light most favorable to the non-moving

party.”3

      6.     There are limited circumstances in which intoxication allows a person

to avoid contractual duties.4 The Second Restatement provides:

      A person incurs only voidable contractual duties by entering into a
      transaction if the other party has reason to know that by reason of
      intoxication (a) he is unable to understand in a reasonable manner the
      nature and consequences of the transaction, or (b) he is unable to act in
      a reasonable manner in relation to the transaction.5

Thus, the other party to the contract must know that intoxicated person lacks capacity

at the time of contract formation for the contract to be voidable.6




1
  Super. Ct. Civ. R. 56(c).
2
  Moore v. Sizemore, 405 A.2d 679, 680–81(Del. 1979).
3
  Brozka v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
4
  Restatement (Second) of Contracts § 16 (1981) (“Second Restatement”); see also
Robino v. Robino, 2017 WL 3500246, at *1 (Del. Ch. Aug. 16, 2017).
5
  Second Restatement § 16.
6
  Id. at cmt. a (“Hence a contract made by an intoxicated person is enforceable by
the other party even though entirely executory, unless the other person has reason to
know that the intoxicated person lacks capacity.”).
                                         3
      7.     In Robino, a defendant sought to invalidate a settlement agreement on

the grounds that it was the product of his “diminished capacity…resulting from his

ongoing battle with substance abuse.”7 In support, the defendant submitted various

medical records to support his claim that he had been treated for substance abuse-

related issues.8 The Court rejected his argument, concluding that evidence of a

substance abuse problem by itself did not corroborate “that he was incapacitated by

intoxication” at the time he entered into the settlement agreement, or that the other

party would have any reason to know of the intoxication.9

      8.     Plaintiffs argue that Defendant’s “intoxication” defense contains the

same deficiencies as the defendant’s in Robino. Plaintiffs argue that Defendant has

only produced evidence that she generally suffers from a drug addiction, not that she

was intoxicated at the time she entered into the loans or that Plaintiffs knew of any

intoxication. As a result, Plaintiffs contend that Defendant cannot dispute her

obligations under the various loan agreements, and that they are entitled to judgment

as a matter of law.

      9.     However, the Court finds that summary judgment is not appropriate in

this case. In addition to the evidence that she generally suffers from a drug addiction,

Defendant argues that Plaintiffs did in fact know she was intoxicated at the time she


7
  Robino, 2017 WL 3500246 at *1.
8
  Id.
9
  Id.
                                           4
entered into the various loan agreements. In addition, Defendant has indicated that

her mother will testify to this effect on her behalf. As a result, the Court finds there

is a dispute of material fact regarding whether Defendant was intoxicated at the time

of entering into the loan agreements and whether Plaintiffs knew about her

intoxication. As a result, summary judgment is not appropriate.

      10.    In addition, the Court finds that there are inconsistencies with respect

to the nature of the loan agreements, and the amounts Plaintiffs claim are due

thereunder, that preclude summary judgment.          Plaintiffs attached various loan

documents to their motion for summary judgment.10 Upon review, these loan

documents do not seem to support Plaintiffs’ calculation of the amounts due. For

example, while Plaintiffs indicate that Defendant owes K & L Backhoe Services

$47,410.00, K & L Backhoe Services is not listed as a lender on any of the loan

documents. Similarly, while there are loan documents listing either Larry Hastings

or Larry and Kathy Hastings as the lenders, the amounts do not seem to equal the

amount sought in this action.11




10
  Pls.’ Mot. for Summ. J., Nov. 19, 2017, Ex. A.
11
  Larry Hastings is listed as the lender for loans totaling $15,950.00. Larry and
Kathy Hastings are listed as the lenders for loans totaling $62,679.00. However,
during Defendant’s deposition, counsel for Plaintiffs indicated that one of the loan
documents may represent a consolidation of all previous loans rather than a new loan
amount.
                                         5
      11.    Further, some of the loan documents appear to be missing vital

information. For example, the purported loan made on March 20, 2013 lists various

amounts given to Defendant by Larry Hastings, but does not contain a promise by

Defendant to repay those amounts. In addition, the last loan document provided to

the Court contains only the amount of the loan and Defendant’s signature. It does

not list the name of a lender, the date of the loan, or the date for repayment.

      12.    The Court finds that there are material facts in dispute regarding

whether Defendant was intoxicated at the time of the loan agreements and whether

Plaintiffs had knowledge of her intoxication. In addition, the Court finds that there

are inconsistencies between the loan documents provided by Plaintiffs and the

amounts sought thereunder. As a result, Plaintiffs motion for summary judgment

must be denied.

      13.    The Court also finds that Defendant’s motion to compel is without merit

because both parties have produced discovery in this case. On October 17, 2016,

Plaintiffs filed a motion to compel, seeking an order compelling Defendant to

respond to Plaintiffs’ interrogatories and document requests. On November 1, 2016,

Defendant filed a motion for discovery, asking Plaintiffs to provide documentation

for the various loan agreements.       On November 1, 2016, this Court ordered

Defendant to respond to Plaintiffs’ interrogatories and document requests and

ordered Plaintiff to respond to Defendant’s discovery requests.          Both parties

                                           6
complied with the Court’s Order and produced discovery. Thus, Defendant’s

assertion that Plaintiffs failed to provide discovery responses by the November 18,

2017 deadline is without support in the record. Nevertheless, to the extent that either

party failed to produce any additional documents in discovery before the discovery

deadline, those documents will be excluded at trial.

      NOW, THEREFORE, this 3rd day of January, 2018, Plaintiffs’ Motion

for Summary Judgment is hereby DENIED; Defendant’s Motion to Compel is

hereby DENIED. Pursuant to the Court’s Scheduling Order dated January 18,

2017, this matter will proceed to a two-day bench trial beginning on March 14,

2018. The parties are reminded that the Pretrial Stipulation is due on March

1, 2018.

      IT IS SO ORDERED.

                                        Andrea L. Rocanelli
                                        ______________________________
                                        The Honorable Andrea L. Rocanelli




                                          7